Lewis, J.
The presumption of negligence against the company, arising from proof of the killing of live stock hy the running of its train, was rebutted and overcome by uncontradicted and unimpeached testimony clearly showing that the defendant was in the exercise of all ordinary and reasonable care and diligence when the injury occurred. The verdict for the plaintiff, therefore, was contrary to evidence, and the judge erred in not sustaining the petition for cer-,. tiorari on this ground.

Judgment reversed.


All the Justices concurring.